Action by plaintiff Jacobson to recover damages for personal injuries and by plaintiff Grunin to recover for property damage sustained as the result of a collision between a newspaper delivery truck operated by Jacobson and owned by Grunin and an automobile owned by defendant Mellor. Action by plaintiff Mellor against Grunin, as owner of the delivery truck, to recover for personal injuries and for property damage sustained in the same collision. The actions were tried together and resulted in a verdict for defendant in each action. Judgment was entered in *780favor of defendant Mellor in the first action, and in favor of defendant Grunin in the second action. Appeal by plaintiffs from so much of the judgment as grants judgment in favor of the defendant Mellor in the first entitled action. Judgment in so far as appealed from unanimously affirmed, with costs. Ho opinion. Present — Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ.